Criminal Actions — Sheriff Fees The flat fees provided in 28 O.S. 39.1 [28-39.1] (1969), limit the amount of costs for service or for pursing any fugitives from justice which may be charged to the litigants; such flat fees are not a limitation upon the costs and fees allowable to the county sheriff or deputies, and a county sheriff or deputy may charge and collect any fee or cost which is authorized by statute.  The Attorney General has had under consideration your request for an opinion wherein you, in effect, ask: What is the scope of the flat fees of sheriffs, as provided in O.S.L. 1969, ch. 214, Section 1 (28 O.S. 39.1 [28-39.1] (1969)), and may the county sheriff charge fees and costs in excess of those flat fees? O.S.L. 1969, ch. 214, Section 1 (28 O.S. 39.1 [28-39.1] (196)) provides: "The court clerk shall, in all cases, charge and collect from the litigants the following sheriff's fees and none other, for serving or endeavoring to serve and writs, warrants, orders, process, commands or notices or in pursuing any fugitives from justice: Civil .... $5.00 Criminal ............................................  7.00" (Emphasis added) As emphasized, this section applies only to fees for service chargeable to the litigants. Although this section designates these fees as "sheriff's fees", they are not fees of the sheriff, but are "litigant's fees" going into the general fund. This section does not place a limit on the amount the sheriff may claim, and for which he may be reimbursed, for service or attempted service, but merely places a limit upon the amount chargeable to the litigants. Section 28 O.S. 39.2 [28-39.2] provides that the litigants shall not be charged in cases where no service is required or requested or where service is by mail or publication. Section 28 O.S. 39.3 [28-39.3] provides for charging the litigants additional costs where service is requested in more than one county or posting of notice is required. Section 28 O.S. 39.4 [28-39.4] provides that the sheriff or deputy shall receive 10 cents a mile travel expense for serving or attempting to serve any process or in pursuing any fugitive from justice. O.S.L. 1969, ch. 214, Section 5, specifically repealed 28 O.S. 39 [28-39] (1961), which was the prior general statute authorizing sheriff's fees and expenses.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The flat fees provided in 28 O.S. 39.1 [28-39.1] (1969), limit the amount of costs for service or for pursuing any fugitives from justice which may be charged to the litigants; such flat fees are not a limitation upon the costs and fees allowable to the county sheriff or deputies, and a county sheriff or deputy may charge and collect any fee or cost which is authorized by statute.  (Robert D. McDonald)